Citation Nr: 1637136	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September1990 until September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he suffers from tinnitus due to his exposure to acoustic trauma in service. An essential element of a claim for service connection is evidence of a current disability. A May 2013 VA examination noted the Veteran as having complaints of tinnitus. Based on the above, the Board finds that an element of service connection, a present disability, has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. While on active service the Veteran served as a Fireman. The Veteran contends that he was exposed to loud noises due to his military occupational specialty. The Board finds that some exposure to acoustic trauma as a Fireman is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In the present case, the Veteran has consistently stated that he has had ringing in his ears since service. 

In a May 2013 VA medical examination report, the examiner opined that the Veteran's tinnitus is at least as likely as not caused by or a result of his military noise exposure. The examiner explained that the Veteran's military occupation would have exposed him to noise levels adequate enough to cause changes in his auditory system.

The Board acknowledges the April 2010 VA medical examination, in which the examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise trauma. The examiner's conclusion was based on the assumption that the Veteran's tinnitus symptoms had its onset seven years prior to the 2010 examination. The Veteran has continuously explained that he has had tinnitus since service but noticed a worsening 7 years prior to the 2010 examination. (See November 2010 Notice of Disagreement).

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for tinnitus is granted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


